Hill, J.
A wife brought a libel against her husband, and prayed for a total divorce, permanent and temporary alimony, and attorney’s fees. A rule nisi against the defendant, requiring him to show why temporary alimony should not be granted, was issued pending the suit for divorce. At the hearing of the proceeding for temporary alimony the defendant moved to dismiss the case, on the ground that the plaintiff in such proceeding must file a separate and auxiliary proceeding to the libel for divorce and prayers contained therein, in order to secure temporary alimony. The court overruled the motion, and made an order allowing temporary alimony and attorney’s fees. No exception is taken to the amount of alimony awarded, and the sole exception is to the judgment overruling the motion to dismiss the case on the ground that the plaintiff did not file an auxiliary proceeding in order to obtain temporary alimony. Held, that the court did not err in overruling the motion to dismiss the case.

Judgment affirmed.


All the Justices concur.